                         Case 3:19-mc-80167-JST Document 1 Filed 06/12/19 Page 1 of 28




                        ROBIN D. BALL (State Bar No. 159686)
                        NORTON ROSE FULBRIGHT US LLP
                        555 South Flower Street, Forty-First Floor
                        Los Angeles, California 90071
                        Telephone: (213)892-9200
                        Facsimile:    (213)892-9494
                        Email:        robin.ball(^nortonrosefulbright.com
                        WILLIAM J. LEONE(pro hoc vice pending)                                              (!"
                        SETH M.KRUGLAK (pro hac vice pending)                            i:
                        NORTON ROSE FULBWGHT US LLP
                                                                                  SUSAN Y. SCXMa
                        1301 Avenue ofthe Americas                            CLERK, U.S. DISTRICT COURT
                        New York, New York 10019                             NORTH DISTRICT OF CALIFORNIA
                        Telephone:    (212)318-3000
                        Facsimile:    (212)318-3400
                        Email:         william.leone(^ortonrosefulbright.com
                                       seth.kruglak@nortonrosefulbright.com

                10      Attorneys for Plaintiff
                        Donald Keith Ellison
                11

                12                                  IN THE UNITED STATES DISTRICT COURT

                13                           FOR THE NORTHERN DISTRICT OF CALIFORNIA

                14                                        SAN FRANCISCO DIVISION

                   15

                   16   DONALD KEITH ELLISON,                CVl              ^ase 3341
                   17                  Plaintiff,                             PLAINTIFF DONALD KEITH
                                                                              ELLISON'S NOTICE OF MOTION AND
                   18            V.                                           MOTION TO RETURN PROPERTY
                                                                              PURSUANT TO FEDERAL RULE OF
                   19   UNITED STATES OF AMERICA,                             CRIMINAL PROCEDURE 41(g);
                                                                              MEMORANDUM OF POINTS AND
                20                     Defendant.                             AUTHORITIES IN SUPPORT
                                                                              THEREOF
                21
                                                                             (Misc. Matter Pursuant to Crim. L.R. 41-1)
                22
                                                                              Date: September 11,2019
                23                                                            Time: 2:00 p.m.
                                                                              Ctrm.: 2
                   24

                   25

                   26

                   27

                   28

DOCUMHKI'PRhTARai
QU RtCYCLS)Paper        PLAINTIFF DONALD KEITH ELLISON'S NffHCE OF MOT AND .MOT,TO RETURN PROPERTY PURSUANT TO FEDERAL RULE OF
                                       CRIMINAL PROCEDURE 41(0); MEMO,OF POINTS & AUTHORITIES IN SUPPORT THEREOF
Case 3:19-mc-80167-JST Document 1 Filed 06/12/19 Page 2 of 28
Case 3:19-mc-80167-JST Document 1 Filed 06/12/19 Page 3 of 28
Case 3:19-mc-80167-JST Document 1 Filed 06/12/19 Page 4 of 28
Case 3:19-mc-80167-JST Document 1 Filed 06/12/19 Page 5 of 28
Case 3:19-mc-80167-JST Document 1 Filed 06/12/19 Page 6 of 28
Case 3:19-mc-80167-JST Document 1 Filed 06/12/19 Page 7 of 28
Case 3:19-mc-80167-JST Document 1 Filed 06/12/19 Page 8 of 28
Case 3:19-mc-80167-JST Document 1 Filed 06/12/19 Page 9 of 28
Case 3:19-mc-80167-JST Document 1 Filed 06/12/19 Page 10 of 28
Case 3:19-mc-80167-JST Document 1 Filed 06/12/19 Page 11 of 28
Case 3:19-mc-80167-JST Document 1 Filed 06/12/19 Page 12 of 28
Case 3:19-mc-80167-JST Document 1 Filed 06/12/19 Page 13 of 28
Case 3:19-mc-80167-JST Document 1 Filed 06/12/19 Page 14 of 28
Case 3:19-mc-80167-JST Document 1 Filed 06/12/19 Page 15 of 28
Case 3:19-mc-80167-JST Document 1 Filed 06/12/19 Page 16 of 28
Case 3:19-mc-80167-JST Document 1 Filed 06/12/19 Page 17 of 28
Case 3:19-mc-80167-JST Document 1 Filed 06/12/19 Page 18 of 28
Case 3:19-mc-80167-JST Document 1 Filed 06/12/19 Page 19 of 28
Case 3:19-mc-80167-JST Document 1 Filed 06/12/19 Page 20 of 28
Case 3:19-mc-80167-JST Document 1 Filed 06/12/19 Page 21 of 28
Case 3:19-mc-80167-JST Document 1 Filed 06/12/19 Page 22 of 28
Case 3:19-mc-80167-JST Document 1 Filed 06/12/19 Page 23 of 28
Case 3:19-mc-80167-JST Document 1 Filed 06/12/19 Page 24 of 28
Case 3:19-mc-80167-JST Document 1 Filed 06/12/19 Page 25 of 28
Case 3:19-mc-80167-JST Document 1 Filed 06/12/19 Page 26 of 28
Case 3:19-mc-80167-JST Document 1 Filed 06/12/19 Page 27 of 28
Case 3:19-mc-80167-JST Document 1 Filed 06/12/19 Page 28 of 28
